Kane, J. (dissenting).
Because the majority interprets binding United States Supreme Court authority too narrowly, we dissent. Correction Law § 24 interferes with enforcement of the federal Civil Rights Act (see 42 USC § 1983).* Under the doctrine of preemption, which gives force to the Supremacy Clause (see US Const, art VI, § 2), any state law which interferes with or is contrary to a federal law must yield to that federal law (see Felder v Casey, 487 US 131, 138 [1988]; Free v Bland, 369 US *857663, 666 [1962]). Federal laws are as much the laws of the states as if the state legislatures had enacted them; the Supremacy Clause makes federal laws the supreme law of the land, and state courts have a responsibility to enforce such laws according to the regular procedures of those courts (see Howlett v Rose, 496 US 356, 367 [1990]). If the application of Correction Law § 24 to 42 USC § 1983 claims brought in state courts is inconsistent with the goals of the federal civil rights laws and “ ‘stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress’ ” (Perez v Campbell, 402 US 637, 649 [1971], quoting Hines v Davidowitz, 312 US 52, 67 [1941]; see Felder v Casey, supra at 137-138), then the federal laws will preempt the state statute.
Correction Law § 24 is an obstacle to the enforcement of 42 USC § 1983 rights because it completely bars such actions for monetary relief against individual employees of defendant Department of Correctional Services (hereinafter DOCS) in their personal capacity in any court in the state. State courts cannot deny a federal right in the absence of a “valid excuse,” i.e., a neutral state rule regarding court administration which is not inconsistent with or in violation of federal law (see Howlett v Rose, supra at 369-370). “Federal law takes state courts as it finds them only insofar as those courts employ rules that do not ‘impose unnecessary burdens upon rights of recovery authorized by federal laws’ ” (Felder v Casey, supra at 150, quoting Brown v Western R. Co. of Ala., 338 US 294, 298-299 [1949]). We reject defendants’ suggestion that Correction Law § 24 does not unnecessarily burden potential plaintiffs because they can bring 42 USC § 1983 actions in state court for declaratory or injunctive relief and use the results of those actions for collateral estoppel effect when bringing later monetary damages actions in federal court. Not only does this suggestion waste judicial resources, it demonstrates that Correction Law § 24 indeed frustrates the purpose of the federal laws and burdens litigants’ rights of recovery by creating obstacles to bringing such actions in state courts and requiring two separate actions in two different jurisdictions to obtain full recovery.
The majority reads Felder v Casey (supra) and Howlett v Rose (supra) too narrowly. While it is true that Correction Law § 24 purports to deprive the state Supreme Court of jurisdiction over both state and federal claims for money damages, Supreme Court is a court of general jurisdiction that otherwise entertains both state and 42 USC § 1983 damages claims against state employees. Additionally, as defendants have conceded here, Supreme Court retains jurisdiction to adjudicate claims for *858injunctive and declaratory relief against DOCS officers and employees under 42 USC § 1983. Correction Law § 24, under the rubric of jurisdiction, improperly prevents individuals from enforcing federal rights in state court without any “valid excuse” (Howlett v Rose, supra at 370, 378).
The majority places too much reliance on this Court’s decision in Cepeda v Coughlin (128 AD2d 995 [1987], lv denied 70 NY2d 602 [1987]), where we stated, in dicta, that because Correction Law § 24 prohibits all civil actions against correction officers in their personal capacity, the statute does not violate the Supremacy Clause (id. at 997). Initially, as noted above, the statute does not prohibit all civil actions against DOCS employees; it only precludes actions for money damages. In addition, that decision predates guiding decisions from the United States Supreme Court (see Howlett v Rose, supra; Felder v Casey, supra). Because Correction Law § 24 burdens the right of recovery under federal law, creates obstacles to the enforcement of federal civil rights and frustrates the purposes of such laws, it is preempted by 42 USC § 1983 to the extent that such federal claims may be raised in state Supreme Court against DOCS employees and officers in their personal capacities.
Mugglin, J., concurs. Ordered that the order is affirmed, without costs.

 Correction Law § 24 (1) provides: “No civil action shall be brought in any court of the state . . . against any officer or employee of the department [of correctional services], in his personal capacity, for damages arising out of any act done or the failure to perform any act within the scope of the employment and in the discharge of the duties by such officer or employee.”
42 USC § 1983 states: “Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress . . . .”